Citation Nr: 1451332	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee strain, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a headache disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to a service-connected disability. 

4.  Entitlement to an increased evaluation for cervical spine strain, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for residuals of a right shoulder injury, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for lumbosacral spine strain, currently evaluated as 20 percent disabling. 

7.  Entitlement to an increased evaluation for right knee strain with surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In April 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
During the pendency of the appeal, in a September 2011 rating decision, the RO increased the rating for cervical spine strain from 10 percent to 20 percent, and the rating for right shoulder injury from 10 percent to 20 percent, both effective June 2011, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement service connection for a gastrointestinal disability, for a headache disability, and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Before June 16, 2011, the Veteran's cervical spine strain is manifested by flexion to 45 degrees, and the combined range of motion is greater than 205 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or objective neurological abnormality and there were no incapacitating episodes involving bed rest prescribed by a physician.

2.  After June 16, 2011, the Veteran's cervical spine strain is manifested by flexion to 80 degrees, and the combined range of motion is greater than 120 degrees, without evidence of ankylosis, and there were no incapacitating episodes involving bed rest prescribed by a physician.

3.  Before June 16, 2011, the Veteran's right shoulder injury has manifested with flexion greater than 90 degrees and abduction greater than 90 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

4.  After June 16, 2011, the Veteran's right shoulder injury has manifested by pain with flexion to 90 degrees and abduction to 90 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

5.  At all relevant times, the Veteran's degenerative joint disease of the lumbar spine is manifested by flexion to 45 degrees; no evidence of ankylosis; and there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use or objective neurological abnormality; there were no incapacitating episodes involving bed rest prescribed by a physician.

6.  At all relevant times, the Veteran's right knee disability is manifested by, at worst, flexion to no less than 125 degrees and extension to 0 degrees without severe painful motion or weakness; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability, laxity, effusion or locking.


CONCLUSIONS OF LAW

1.  Before June 16, 2011, the criteria for an evaluation in excess of 10 percent for cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002& Supp. 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 5243 (2014).

2.  After June 16, 2011, the criteria for an evaluation in excess of 20 percent for cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 5243 (2014).
3.  Before June 16, 2011, the criteria for an evaluation in excess of 10 percent for right shoulder injury have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002& Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).  
4.  After June 16, 2011, the criteria for an evaluation in excess of 20 percent for right shoulder injury have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).  

5.  For the entire appeal period, the criteria for an evaluation in excess of 20 percent for lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 5243 (2014).

6.  For the entire appeal period, the criteria for an evaluation in excess of 10 percent, for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication notice by letter, dated in February 2007.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in June 2007 and June 2011, and a hearing before the undersigned in May 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by a representative from the American Legion.  The undersigned Veterans Law Judge (VLJ) identified the issues and advised the Veteran what type of evidence was needed to prove service connection, secondary service connection, or to receive an increased rating for a service connected disability.  The Veteran was asked to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ also asked the Veteran to clarify at which VA treatment occurred or whether any private care providers were involved.  The Veteran was asked specifically about what symptoms he noticed and their level of severity. 

The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating of the left knee.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claims.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles for Increased Ratings Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Effect of Veteran's Opinions

The Board recognizes that the evidence supporting the Veteran's claim for a higher ratings for right knee strain, right shoulder injury, lumbar spine strain, and cervical spine strain disabilities includes his statements regarding the severity of his symptoms, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), but he is not competent to identify a specific level of disability of any of his disorders according to the appropriate diagnostic codes because there has not been any factual foundation that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis  38 C.F.R. § 3.159.  

Such competent evidence concerning the nature and extent of the Veteran's right knee, right shoulder, lumbar spine, and cervical spine disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Increased Rating Claim for the Cervical Spine

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more.

The criteria for a 20 percent rating are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 30 percent rating are forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the cervical spine are forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation are to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.

The Veteran has been service connected for cervical spine strain, which was rated at 10 percent before June 16, 2011 and rated at 20 percent since June 16, 2011.  At all relevant times, the Veteran asserts his back disability warrants a higher rating.  

The Veteran received a VA examination in June 2007 and reported that his neck pain had been intermittent after separation until a motor vehicle accident in 2002 aggravated the neck.  Since then, the pain has been constant and progressively worsened.  He also has stiffness.  The pain occasionally radiates down the right upper extremity to the right scapula.  The cervical spine strain causes difficulty driving customers around and looking upwards or using the side view mirror.  He also stated it has resulted in sleep disturbance.  He has flare- ups twice a month with increased stiffness and pain that lasts for 2 days.

Upon examination, there was tenderness over the paraspinal muscles.  Forward flexion was to 45 degrees with pain beginning at 40 degrees.  Extension was to 25 degrees with pain at 20 degrees.  He had right lateral flexion to 25 degrees with pain at 20 degrees and left lateral flexion to 30 degrees with pain at 25 degrees.  The right rotational flexion was to 50 degrees with pain at 50 degrees and the left rotational flexion was to 30 degrees with pain at 30 degrees.  

In November 2010, a pain specialist, Dr. Brown, performed an EMG/NCS which found no evidence of bilateral radiculopathy, although her records indicated the Veteran had subjective complaints of radiculopathy that extended from the right shoulder down the radial part of the right arm extending into the right hand.  Associated features included headaches, paresthesia in both upper extremities, although the right was worse than the left, and right upper extremity weakness.  By December 2010, the Veteran felt he was more functional with pain medication.  

The Board finds that before June 16, 2011, the evidence does not support a rating higher than 10 percent.  The foregoing evidence demonstrates that before June 16, 2011, the Veteran's forward flexion has been, at worst, 45 degrees.  As 45 degrees of flexion does not more nearly approximate 30 degrees, the criteria for the next higher rating based on limitation of motion, 20 percent, have not been met.  In a similar manner, 205 degrees is more than 170 degrees and the criteria for a 20 percent rating based upon the total combined range of motion have not been met.  There also is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Alternatively, in the absence of ankylosis, either favorable or unfavorable, the criteria for the next higher rating have not been met.  

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Pain was noted to be present, but there was no significant change upon repetition and the Veteran's range in some instances exceeded the point where he began to experience pain.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The rating in fact compensates the Veteran for his functional loss due to his cervical spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Therefore, on the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 20 percent, nor do the findings more nearly approximate a disability picture warranting a 20 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration. Finally, there are no objective neurological abnormalities to warrant a separate rating.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's cervical spine disability before June 16, 2011.

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the cervical spine strain disability before June 16, 2011, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In the June 16, 2011 VA examination, the Veteran reported the neck pain had worsened and he reported radiculopathy that extended into his right shoulder.  The Veteran described the pain as moderate aching constant pain.  He also had stiffness.  Forward flexion was to 30 degrees with pain at 30 degrees.  Extension was to 30 degrees with pain at 30 degrees.  He had right and left lateral flexion to 30 degrees with pain at 30 degrees.  The right rotational flexion was to 65 degrees with pain at 65 degrees and the left rotational flexion was to 80 degrees with no pain.  The diagnosis was cervical spine degenerative joint disease. 

The Veteran testified the worse part of his neck disability is the pain where it interconnects to the right shoulder.  The pain is sharp on the right side with reaching, pulling, grabbing, or operating a mouse.  

The Board finds that after June 16, 2011, the evidence does not support a rating higher than 20 percent.  The foregoing evidence demonstrates that the Veteran's forward flexion has been, at worst, 30 degrees.  As 30 degrees of flexion does not more nearly approximate less than 15 degrees, the criteria for the next higher rating based on limitation of motion, 30 percent, have not been met.  Alternatively, in the absence of ankylosis, either favorable or unfavorable, the criteria for the next higher rating have not been met. 

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Pain was noted to be present at the end points and there was no significant change upon repetition and the Veteran's range in some instances exceeded the point where he began to experience pain.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion or other functioning is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The rating in fact compensates the Veteran for his functional loss due to his cervical spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Therefore, on the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 30 percent, nor do the findings more nearly approximate a disability picture warranting a 30 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration. Finally, although the Veteran reported radiculopathy, there are no objective neurological abnormalities to warrant a separate rating.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's cervical spine disability.

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the cervical spine strain disability since June 16, 2011, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating Claim for the Right Shoulder Injury

The Veteran's right shoulder injury disability has a 10 percent rating under Diagnostic Code 5201 before June 16, 2011, and a 20 percent rating thereafter.  The Veteran has reported his dominant hand is his right hand, making his right shoulder ratable as his major extremity.  

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  30 percent, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees in the major extremity, here, the right shoulder, the disability is rated at 40 percent.

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint). 

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or nonunion with loose movement of the clavicle or scapula.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In a June 2007 VA examination, the Veteran reported that after his in- service surgery, he had intermittent pain that progressed and underwent a second surgery in 1999.  Since that time, he has experienced constant right shoulder pain and limited range of motion.  The pain is localized and diffuse but worsens with moving the shoulder in the range of motion and with lifting.  This presents difficulties to the Veteran, a car salesman, when he is trying to show features to his customer.  It is difficult to reach overhead objects and lift heavy objects.  He also cannot sleep on his right side and has difficulty with yard work.  

Upon examination, the examiner noted mild crepitus and diffuse tenderness, but no instability.  The forward flexion for the right shoulder was 140 degrees with pain at 120 degrees, abduction to 110 degrees with pain at 95 degrees.  Internal rotation was to 50 degrees with pain at 45 degrees and external rotation was to 45 degrees with pain at 40 degrees.  There was no change in any direction with repetition.  The diagnosis was right shoulder strain.  

In July 2008, the Veteran's private orthopedic physician, Dr. Brown, diagnosed right shoulder acromioclavicular degenerative joint disease with osteolysis.  

In October 2010, while evaluating the Veteran for neck and back pain, Dr. L. Brown noted that the Veteran's right shoulder range of motion was normal and there was no laxity or other symptoms.  

A rating in excess of 10 percent before January 16, 2011 is not warranted, as the evidence did not demonstrate limitation of motion of the right arm to shoulder level or less in either flexion or abduction.  Therefore, the criteria for the next higher rating, 20 percent, for limitation of flexion or abduction under Diagnostic Code 5201 have not been met.  Furthermore, The Board finds that the disability picture of the Veteran does not approximate a limitation of the arm to the 90 degree (shoulder) level. 

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202, and 5203 are not applicable. 

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right shoulder strain disability before June 16, 2011, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In a VA examination dated January 16, 2011, the Veteran reported he held a desk job in car sales.  The pain in his right shoulder was worse and he did not raise his arm above his head.  Besides pain, the Veteran experienced weakness but there were no symptoms of give way, instability, stiffness, incoordination, decreased speed, or subluxation or dislocation episodes.  The forward flexion for the right shoulder was 90 degrees with pain at 90 degrees, abduction to 90 degrees with pain at 90 degrees.  Internal and external rotation both were to 90 degrees without pain.  There was no change in any direction with repetition.  X-rays of the shoulder were normal.  The diagnosis was right shoulder strain.  

The Veteran testified that he cannot do anything above shoulder level or it is extremely painful.  

A rating in excess of 20 percent is not warranted because, as noted, the disability has not limited the motion of the right shoulder to a degree warranting a 30 percent rating under the schedular criteria.  As noted above, the June 16, 2011 VA examination manifested right shoulder flexion to 90 degrees, and abduction to 90 degrees and repetition did not result in any additional loss.  The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to 45 degrees, the criterion for the next higher rating higher for limitation of flexion or abduction for the major extremity under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board recognizes the Veteran's testimony that using his shoulder to elevate his arms causes him significant pain.  He testified that he cannot perform overhead tasks.  Pain was noted to be present, but there was no significant change upon repetition.  

Pain of the shoulder disability generally does not limit the Veteran to using and moving the right arm to significantly below shoulder level.  Thus, the Veteran's shoulder disability, even with pain continued to more nearly approximate the assigned 20 percent rating.  The current 20 percent rating assigned under 38 C.F.R. 4.59 after June 16, 2011, is in recognition of the Veteran's shoulder painful motion, tenderness, and limited motion. 

Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion or other functioning is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his service connected shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).   The Board thus finds an increased rating to 30 percent for the right shoulder is not warranted under Diagnostic Code 5201.

In sum, at all relevant times, the Veteran never demonstrated limitation of motion of either arm below shoulder level to 45 degrees or less.  Therefore, since June 16, 2011, the criterion for the next higher rating higher for limitation of flexion or abduction under Diagnostic Code 5201, 30 percent, have not been met.  Furthermore, the Board finds that this disability picture of the Veteran does not approximate a limitation of the arm to the 45 degree level. 

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable. 

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the right shoulder disability since June 16, 2011, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating Claim for Lumbar Spine Strain

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  One hundred percent is awarded for unfavorable ankylosis of the entire spine.  

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

As the Veteran has been diagnosed with degenerative disc disease, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the formula, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

The Veteran has been service connected for degenerative disc disease of the lumbar spine, which is currently rated at 20 percent.  At all relevant times, the Veteran asserts his back disability warrants a higher rating.

At a VA examination in June 2007, the Veteran stated his low back pain never resolved after injury in service and was exacerbated by a motor vehicle accident in 2002.  The pain has been progressively worse and constant, aggravated by prolonged standing, bending, and lifting.  The pain is mostly localized, but 6-12 times a year, the pain will radiate down his right leg.  He does not use any assistive devices.  He takes frequent breaks in his job as a car salesman.  He has difficulty getting in and out of cars.  He cannot lift over 30-40 pounds.  He can stand for 10-15 minutes and walk a quarter of a mile.  There have not been any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  He has flare-ups resulting in increased pain and stiffness depending on the physical activity lasting 45-60 minutes.  

Upon examination, the Veteran had an antalgic gait.  The neurological examination was normal.  Forward flexion was to 55 degrees with pain at 50 degrees, extension to 10 degrees (and pain at 10 degrees).  The Veteran's lateral flexion was 15 degrees with pain beginning at 10 degrees bilaterally.  His rotational flexion was to 10 degrees with pain at 10 degrees bilaterally.  There were no additional limitations or loss with repetition.  

In October 2010, a pain specialist, Dr. Brown noted that the Veteran's back pain is constant but does not radiate.  It varied from dull to sharp depending upon the activity and was aggravated by walking, prolonged standing, prolonged sitting, moving from a sitting position to standing, a car ride, or lying down either on the stomach or the back.  Coughing also aggravated the pain.  

In a January 2011 VA examination, the Veteran stated the lumbar spine pain was progressively worse,  He had a mild constant aching pain in the lumbar spine.  The Veteran had lumbar spine spasms.  Forward flexion was to 45 degrees with pain at 45 degrees; extension to 30 degrees and no pain  The Veteran's lateral flexion was 30 degrees with no pain bilaterally.  His rotational flexion was to 30 degrees with no pain bilaterally.  There were no additional limitations or loss with repetition.  X-rays demonstrated mild degenerative changes with sclerosis of the facet joints.  There was a small annular bulge associated with the bilateral facet joint arthropathy with a second mild bilateral facet joint arthopathies but there was no appreciable central spinal canal stenosis.  The diagnosis was degenerative joint disease for the lumbar spine.  

The Veteran testified that his low back disability prevents him from bending, lifting while holding things, standing or sitting for an extending period of time and sleep problems.  He has to heavily medicate himself due to pain.  He stated he has not missed work but the medication has affected how he has worked as a business manager in the auto business.  He also described sciatica in both legs.  

The foregoing evidence demonstrates that, at all relevant times during the period under appeal, the Veteran's forward flexion has been, at worst, 45 degrees.  As 45 degrees of flexion does not more nearly approximate 30 degrees, the criteria for the next higher rating based on limitation of motion, 40 percent, have not been met.  Alternatively, in the absence of favorable ankylosis of the entire thoracolumbar, the criteria for the next higher rating have not been met.  The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Pain was noted to be present at the end points, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion or other functioning is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Therefore, on the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration. Finally, there are no objective neurological abnormalities to warrant a separate rating.

For the reasons explained above, the preponderance of the evidence is against a rating greater than 20 percent for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Increased Rating Claim for the Right Knee Strain

The Veteran's right knee disability is currently rated 10 percent under Diagnostic Code 5259 for right meniscectomy (removal of semilunar cartilage), which is the highest rating available under that Diagnostic Code.  Under Diagnostic Code 5258, a 20 percent rating is available for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

The Veteran received a VA examination in June 2007.  The Veteran reported that initially after the in- service surgery, his pain had been intermittent, but was now constant with popping and cracking.  Pain was induced by prolonged walking and standing.  There was no locking or buckling, although the Veteran had episodes of pseudobuckling.  The Veteran found it difficult to walk at a fast pace and he had to take frequent breaks in his job in car sales.  He also found it difficult to squat, negotiate stairs, or do yard work.  There were no incapacitating episodes.  Upon examination, the Veteran had no instability of the left knee and his range of motion was from 0 degrees to 125 degrees (with pain at 110 degrees).  The neurological examination was normal.  The Veteran did have an antalgic gait and used both a cane and a hinged brace for the right knee.  He was unable to toe walk and there was tenderness to palpitation to the lateral aspect of both knees.  The diagnosis was a right knee strain.  

In August 2007, the Veteran's private orthopedic surgeon, Dr. D. Petersen, thought the Veteran had a questionable lateral meniscus tear but good range of motion in the right knee.  

In June 2011, the Veteran had a VA examination and reported that he hears grinding and popping sounds.  He stated the right knee had pain, repeated effusion and swelling.  There were no signs or findings of instability.  The right knee range of motion was reported as "0 to 125 with pain at 140 degrees."  (The Board finds that the examiner meant to say "0 to 140 with pain at 125 degrees").  There are no additional limitations with repetition.  The examiner, although he found effusion, also found there was not any meniscus abnormalities.  

For the relevant period, the Board finds that a rating higher that 10 percent is not warranted.  As the Veteran has undergone a meniscectomy of the right knee, his disability is rated under Diagnostic Code 5259 at the highest compensable rating, which is 10 percent.   Symptomatic semilunar cartilage can afford a higher rating as the highest rating provided in Diagnostic Code 5258 is 20 percent.  The criteria, however, requires frequent episodes of locking, pain, and effusion.  The evidence does not demonstrate frequent episodes of locking and effusion and the Board finds that the Veteran's symptoms manifest as pain and loss of motion.  Those symptoms have been specifically recognized in the 10 percent rating under Diagnostic Code 5259 and thus incorporate symptoms of pain and loss of motion.  To recognize the Veteran's symptoms under an additional award under Diagnostic Codes 5258 would be compensating the same symptoms that are covered under the current rating under Diagnostic Code 5259.  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The evidence demonstrates that at worse, the Veteran's flexion of the right knee is to 125 degrees, extension to 0 degrees and no instability.  Flexion to 125 degrees with pain at that point does not more nearly approximate or equate to flexion limited to 60 degrees, the criterion for a compensable rating (10 percent) for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Although laxity and loss of motion are separate and distinct disabilities that warrant separate rating, there is no laxity to warrant a separate rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The findings do not show that the Veteran has laxity in the left knee in addition to the rating awarded under Diagnostic Code 5262. 

Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion or for laxity to a compensable degree for the right knee to warrant an additional, separate rating. 

The Veteran does not satisfy the requirements for a higher rating under the other knee diagnostic codes as he does not have ankylosis in his right knee (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263). 

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the right knee disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a rating higher than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of each of the Veteran's disabilities with the established criteria found in the rating schedule for the musculoskeletal system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion and pain, the Veteran's primary symptoms, and other factors and the level of their severity upon the functioning of a particular joint.  As noted there is no objective evidence to warrant a separate rating at this time for his neurological symptoms and they are reflected in his current rating under the rating schedule for musculoskeletal disabilities.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion, and pain.  These symptoms are contemplated by the Rating Schedule under Diagnostic Codes 5055, 5257, 5259, 5260, 5261, and 5262, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  

The Board acknowledges that the Veteran has testified it has affected him in the performance of his work in such matters as driving, entering and exiting cars, writing, and computer use.  To this extent, it affected his employment, but he is apparently able to perform the job duties without significant time lost.  As to other aspects of limited function, the Veteran reported pain when using stairs or unusual physical activities.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments.
The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current rating, as well as the ratings for his cervical spine strain, lumbar spine strain, right knee strain, and right shoulder injury disability for an extraschedular rating.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).   

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion, pain, stiffness, and weakness, which is contemplated by the Rating Schedule under the Diagnostic Codes for the musculoskeletal and nervous system, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that since filing his claims, Veteran was employed as salesman or a business manager for an auto business.  The most recent VA examination in June 2011 reflected the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

Entitlement to an evaluation in excess of 10 percent before June 16, 2011, for cervical spine strain is denied.

Entitlement to an evaluation in excess of 20 percent since June 16, 2011, for cervical spine strain is denied.

Entitlement to an evaluation in excess of 10 percent before June 16, 2011, for right shoulder injury is denied.

Entitlement to an evaluation in excess of 20 percent since June 16, 2011, for right shoulder injury is denied.

Entitlement to an evaluation in excess of 20 percent for lumbar spine strain is denied..  
Entitlement to evaluation higher than 10 percent, for right knee strain is denied.  


REMAND

As to the issues of service connection for a headache disability, for a left knee disability, and for a gastrointestinal disability, the Board finds that further development is warranted.  The Veteran has received two VA examination regarding service connection for a headache disability.  The June 2007 VA examination addressed whether the Veteran suffered headaches as a result of an in-service laceration to the head.    In a June 2011 VA examination, the examiner only addressed whether the Veteran has a headache disability directly resulting from service.  Neither examiner discussed whether the injury that caused the laceration also caused a separate headache disability.  Furthermore, the Veteran asserts that he suffers headaches caused or aggravated by his service connected cervical spine disability, again not discussed by either examiner.  The Board also notes that the June 2011 VA examiner incorrectly stated there has not been any mention of headaches in the post- service treatment records.  There are some notations indicating a headache disability such as in May 2002, the Veteran was diagnosed as suffering from chronic pain syndrome which included headaches as a manifestation.  

As to service connection for a gastrointestinal disability, both examiners discussed whether the Veteran's medications for service connected disabilities caused or aggravated the Veteran's GERD symptoms and/or diagnosis of Barrett's esophagus.  The medications discussed were for anti-inflammatory medications, specifically naming Motrin.  The Veteran testified, however, he takes a pain medication, Hydrocodone, which causes constipation.  The Veteran stated that when he suffers constipation, it is followed by symptoms of GERD and/or Barrett's esophagus.  The examiners did not discuss this medication and whether it causes or aggravates the Veteran's gastrointestinal symptoms.   

With respect to the left knee disability, the opinion provided in June 2011 is inadequate because it does not address whether the Veteran's left knee disability has been aggravated by a service-connected disability, to include his right knee disability.  Therefore, a new examination and opinion is needed.

The Board must consider whether the disabilities are related to service or are caused or aggravated by one of the Veteran's service connected disabilities.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board therefore finds the reports inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disabilities and an opinion whether it is related to service or caused or aggravated by a service connected disability.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a headache disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service

The examiner is asked to specifically discuss the Veteran's in service injury that caused a head laceration and whether that incident itself caused or is related to any diagnosed headache disability.

If it is determined that any headache disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any headache disability was caused by or aggravated by the Veteran's service connected disabilities to include his service-connected cervical spine strain disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

2.  Provide the Veteran with a VA gastrointestinal examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a gastrointestinal disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

If it is determined that any gastrointestinal disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any gastrointestinal disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's use of Hydrocone and its relationship to any diagnosed gastrointestinal disability.  Specifically, the examiner is asked to discuss the Veteran's testimony of alternating, periodic episodes of constipation and heartburn/GERD symptoms due to using Hydrocodone.

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA examination to address the etiology of his left knee disability.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary testing should be completed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability has been caused or aggravated by a service connected disability, to include both the Veteran's right knee disability, and his low back disability.
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

4.  After the development requested is completed, readjudicate the claims for service connection for a gastrointestinal disability, a headache disability, and a left knee disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


